UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 00-1245



DANIEL ROSS,

                                                             Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-473-443)


Submitted:     August 29, 2000             Decided:   September 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner.   David W. Ogden, Acting Assistant Attorney General,
Richard M. Evans, Assistant Director, Marshall Tamor Golding,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Ross seeks review of the Board of Immigration Appeals’

(“Board”) decision and order dismissing his appeal from the immi-

gration judge’s denial of his application for asylum and withhold-

ing of deportation.     Our review of the record discloses that the

Board properly found that Ross failed to establish a well-founded

fear of persecution.     Accordingly, we affirm on the reasoning of

the Board.    See Ross v. INS, No. A72-473-443 (B.I.A. Feb. 7, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2